 
Cardio Derma Clinical Partners Agreement
 
This Agreement is made as of July 10, 2008 by and between CardioVascular
BioTherapeutics, Inc., a Delaware corporation (“CVBT”) and Frey Living Trust and
any individual or entity existing or formed for this Agreement (“Sponsor”) with
reference to the following:
 
RECITALS
 
A. CVBT is a biopharmaceutical company in the process of developing drugs
utilizing formulations of human FGF-1 for cardiovascular diseases characterized
by inadequate blood flow to a tissue or organ.
 
B. CVBT has obtained or will soon obtain authorization from the U.S. Food and
Drug Administration (“FDA”) to commence a Phase Ib/II clinical trial for its
wound healing drug candidate CVBT-141B (the “Drug”).
 
C. Sponsor wishes to form a limited partnership in order to fund the further
research required to bring the Drug through all or a portion of its Phase Ib/II
clinical trial. The R&D Partnership will be named Cardio Derma Clinical Partners
(“CDCP”).
 
D. CVBT is willing to enter into a contract with the CDCP to conduct and/or
manage the further research required to bring the Drug through all or a portion
of its Phase Ib/II clinical trial.
 
AGREEMENT
 
THEREFORE, in consideration of the promises and the mutual covenants contained
herein and for valuable consideration the sufficiency of which is acknowledged,
the parties agree as follows:
 
1. Formation and Funding of the R&D Partnership. Either directly or through an
investment vehicle controlled by Sponsor, on or before July 10, 2008, Sponsor
agrees to form and act as the general partner of CDCP. In that regard, Sponsor
agrees to commit up to $1,000,000 USD (One Million US Dollars) to the funding of
CDCP and to raise on a best efforts basis up to an additional $4,000,000 USD
(Four Million US Dollars) from sophisticated, accredited investors. Sponsor
agrees that, unless the funding requirement of section 2(a) below is extended by
CVBT, all funding will be completed by August 15, 2008 with an interim closing
on July 25, 2008. CVBT will have no responsibility for the formation,
management, funding or operation of CDCP. Frey Living Trust shall be the main
point of contact with whom CVBT shall work when interacting with CDCP unless
Sponsor designates in writing a party other than Sponsor.
 
2. Development Contract
 
(a) Investment. Sponsor agrees that it will cause CDCP to enter into development
and licensing agreements with CVBT, containing customary provisions, for the
purpose of conducting all or a portion of the further research necessary to
develop the Drug into a marketable product. Sponsor will cause CDCP to commit a
minimum of $1,000,000 USD (One Million US Dollars) and up to $5,000,000 USD
(Five Million US Dollars) toward such research and development effort described
in the development agreement all of which shall be paid to CVBT on or before
August 15, 2008 with an interim closing on July 25, 2008, unless extended by
CVBT.
 
(b) No Liability If Not Successful. If development of the Drug is not
successful, CVBT will owe nothing to the Sponsor or CDCP.
 
 
Page 1 of 3

--------------------------------------------------------------------------------


 

(c) Economic Benefit to the R&D Partnership. CDCP will receive from CVBT the
right to a royalty if revenues or other forms of economic benefit are derived
from the Drug, and CDCP will receive the right to acquire warrants to purchase
CVBT’s common stock.
 
(i) Royalty. CDCP shall have and is herby granted irrevocably a right to
participate in all future revenues of the CVBT wound healing drug, whether from
partnering, licensing or from sales once the Drug is approved by the regulatory
authorities. CDCP shall receive 10% of all monies CVBT collects for the wound
healing drug, until the partnership has received a cumulative total of 10 times
the original contracted sum as defined in the development agreement. Royalty
payments will be paid from CVBT to CDCP on a quarterly basis as provided for in
the development and/or licensing agreements.
 
(ii) Warrants. The partnership CDCP shall also be granted and receive a 5 year
warrant to buy 500,000 shares of CVBT common stock for $1.00 per share for its
original one million dollar clinical contract. For any additional sums above the
original One Million USD the partnership shall get an additional 5 year warrant
for 50,000 common shares with an exercise price of $1.00 for each additional
$100,000 USD contracted for and paid to CVBT before August 15, 2008.


(d)  Montano Put. Separate from CVBT and as an additional inducement to enter
into the development and licensing agreements, Mr. Montano will provide to each
and every partner of CDCP, a personal guarantee that Mr. Daniel C. Montano will
from the 37th month of their investment, until the 60th month, if requested,
purchase the partner’s investment in the CDCP for their original capital
contribution plus 100%; less any money already paid to the partner. Once the
CDCP pays out to its partners an amount equal to 200% of the amount of the
development agreement funding, without regard to the source of the money, or,
the payment by CVBT of 200% of the amount funded in the development agreement is
paid to CDCP, Mr. Montano’s “Put” automatically terminates.


3. Ownership of the Drug and Intellectual Property Rights. At all times during
the course of development pursuant to the development and licensing agreements
and this Agreement, the Drug and all intellectual property rights related
thereto shall be owned by CVBT unless provided otherwise by the provisions of
the development and/or licensing agreements. Nothing in this Agreement shall be
construed to create any license or transfer any intellectual property rights to
any party.
 
4. Miscellaneous.
 
(a) Except for the development and licensing agreements, the warrants (2(c)(ii))
and the Montano Put (2(d)) referenced in Section 2 hereof, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof.
 
(b) This Agreement shall be governed by the laws of the State of Nevada, without
regard to its conflicts of law rules with exclusive venue in the state and
federal courts within the District of Nevada.
 
(c) This Agreement will terminate automatically and be of no further force or
effect if (i) CDCP is not formed on or before July 9, 2008 and (ii) the
development agreement referenced in Section 2 hereof has not been entered into
by CVBT and the Sponsor on behalf of CDCP on or before July 11, 2008.
 
(d) Sponsor understands and acknowledges that CVBT is a publicly traded company,
and as such, CVBT will be required to report the terms of this Agreement, and
the development agreement, pursuant to its reporting obligations under the
Securities Exchange Act of 1934, as amended. Sponsor also acknowledges that CVBT
plans to make a press release about this Agreement and the development
agreement. Copies of both will be provided to the Sponsor.
 
Page 2 of 3

--------------------------------------------------------------------------------




(e) Time is of the essence in this Agreement.
 
(f) This Agreement may be executed in person or by PDF email file or facsimile
and in one or more counterparts, all of which together shall constitute one
original document for all legal purposes.
 
(g) If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable, then such provision shall be disregarded and
the remaining provisions of this Agreement shall remain in full force and
effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

CARDIOVASCULAR BIOTHERAPEUTICS, INC.   
FREY LIVING TRUST
         
By
/s/ Mickael A. Flaa
 
By
/s/ Philip Frey Jr.




 
Name
Mickael A. Flaa
 
Name
Philip Frey Jr.
 
Title
Chief Financial Officer  
Title
Trustee
   
(“CVBT”)
   
(“Sponsor”)

 
DANIEL C. MONTANO AS AN INDIVIDUAL
     
By
 /s/ Daniel C. Montano
         
In his capacity as an individual and being bound hereby only with respect to
Sections 2(d) and 4
 

 
Page 3 of 3

--------------------------------------------------------------------------------





 